IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                               Docket Nos. 44812/44813/44814

STATE OF IDAHO,                                )   2017 Unpublished Opinion No. 649
                                               )
       Plaintiff-Respondent,                   )   Filed: November 21, 2017
                                               )
v.                                             )   Karel A. Lehrman, Clerk
                                               )
RAMON S. GARCIA,                               )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. Robert C. Naftz, District Judge.

       Judgments of conviction and concurrent unified sentences of seven years, with
       three years determinate, for felony driving under the influence; five years, with
       one year determinate, for stalking; and seven years, with three years determinate,
       for felony driving under the influence, affirmed; order denying Idaho Criminal
       Rule 35 motion for reduction of sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Kimberly A. Coster,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       These cases are consolidated on appeal. In 2010, Ramon S. Garcia pled guilty to felony
driving under the influence of alcohol and/or drugs, Idaho Code §§ 18-8004, 18-8005(5). The
district court imposed a unified sentence of seven years, with three years determinate, and
retained jurisdiction. Upon completion of the retained jurisdiction period, Garcia was placed on
probation. In 2013, Garcia pled guilty to stalking, I.C. §§ 18-7905(f) and 18-7906. The district
court revoked probation in the 2010 case, imposed a consecutive unified sentence of five years,

                                               1
with one year determinate, in the stalking case and retained jurisdiction in both cases. Garcia
successfully completed retained jurisdiction and was placed on probation. In 2015, Garcia pled
guilty to felony driving under the influence of alcohol and/or drugs, I.C. §§ 18-8004, 18-8005(9),
and admitted to violating his probation in the 2010 and 2013 cases. In exchange for his guilty
plea, an additional charge was dismissed. The district court revoked probation and ordered
execution of the sentences in the 2010 and 2013 cases, modifying the sentences to run
concurrently rather than consecutively. In the 2015 case, the district court imposed a concurrent
unified sentence of seven years, with three years determinate.
        Garcia filed an Idaho Criminal Rule 35 motion for reduction of the sentence in his 2015
case, which the district court denied. Garcia appeals, contending the district court abused its
discretion in declining to place him on probation or retain jurisdiction in all three cases and in
denying his Rule 35 motion for reduction of sentence in the 2015 case.
        The primary purpose of the retained jurisdiction program is to enable the trial court to
obtain additional information regarding the defendant’s rehabilitative potential and suitability for
probation, and probation is the ultimate objective of a defendant who is on retained jurisdiction.
State v. Chapel, 107 Idaho 193, 687 P.2d 583 (Ct. App. 1984); State v. Toohill, 103 Idaho 565,
567, 650 P.2d 707, 709 (Ct. App. 1982). There can be no abuse of discretion in a trial court’s
refusal to retain jurisdiction if the court already has sufficient information upon which to
conclude that the defendant is not a suitable candidate for probation. State v. Beebe, 113 Idaho
977, 979, 751 P.2d 673, 675 (Ct. App. 1988); Toohill, 103 Idaho at 567, 650 P.2d at 709. Based
upon the information that was before the district court at the time of sentencing, we hold that the
district court did not abuse its discretion when it declined to retain jurisdiction in this case.
        A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Garcia’s Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, Garcia’s judgments of conviction and sentences,
and the district court’s order denying Garcia’s Rule 35 motion, are affirmed.

                                                   2